t c memo united_states tax_court james m urtis and gaetana r urtis petitioners v commissioner of internal revenue respondent docket no filed date james m urtis and gaetana r urtis pro sese grubert roger markley for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure as a result of his determination that they improperly claimed a dollar_figure theft_loss deduction respondent also determined 1all dollar amounts are rounded to the nearest dollar an accuracy-related_penalty under sec_6662 a of dollar_figure the issues remaining for decision are whether petitioners are entitled to the dollar_figure theft_loss deduction under sec_165 we hold that they are and whether petitioners are liable for the accuracy-related_penalty under sec_6662 because petitioners are entitled to the theft_loss deduction no accuracy-related_penalty applies findings_of_fact at the time the petition was filed petitioners resided in illinois at the relevant times mr urtis was a lawyer and mrs urtis was a homemaker during the latter half of mrs urtis was pregnant with petitioners’ sixth child and petitioners decided to expand the size of their house on date they entered into a contract with onyks construction remodeling onyks construction under which they would pay a total of dollar_figure for onyks construction to destroy an existing portion of their house and construct an addition in place of the destroyed portion onyks construction wa sec_2unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure owned and operated by dariusz potok who would oversee the construction at petitioners’ house the dollar_figure contract_price was to be paid in installments upon onyks construction’s completion of certain construction milestones onyks construction was required under the contract not just to construct the exterior portion of the addition but also to complete the necessary wiring plumbing air-conditioning and heating upgrades during the many months of construction petitioners’ house was uninhabitable petitioners and their children stayed in an apartment above the residence of mrs urtis’ mother and father during this time onyks construction began work on the project in date by demolishing the specified portion of petitioners’ house petitioners often saw a number of onyks construction employees and subcontractors at the site by date the project was progressing and petitioners had made several payments to onyks construction mr potok however in date the demolition portion of the project was complete and mr potok began demanding that petitioners make payments to him before completion of associated project milestones mr potok claimed that he needed the payments early for construction- related reasons such as payment of subcontractors or payment for supplies and told petitioners that if he did not receive the payments early he would have to delay the project petitioners were eager to move back into their home as soon as possible partially because mrs urtis gave birth in date and made the requested payments mr potok’s requests for early payments continued for the next several months petitioners continued to make the requested payments but attempted to protect their money by increasingly making payments directly to subcontractors and suppliers instead of mr potok onyks construction petitioners were concerned by mr potok’s requests although their concerns were somewhat alleviated by the fact that they saw signs of progress when they visited the home however some of the apparent progress was actually an illusion part of mr potok’s ruse for example mr potok showed mr urtis portions of the wiring in the addition under construction and claimed that the wiring portion of the project had been completed in fact the wiring had not been completed not being experts in construction petitioners were unable to detect that mr potok was lying to them about some aspects of the construction which he claimed to have completed construction was running behind schedule when on date mr potok suddenly died at the age of petitioners were alerted to mr potok’s death and went to his wake to try and find out what would happen with regard to the construction at the wake petitioners discovered that many of mr potok’s subcontractors were not being paid and that mr potok was involved in several other construction projects which were undergoing financial difficulty as a result of their conversations with others at the wake petitioners also came to believe that mr potok had a drug problem which may have contributed to his financial problems and subsequent death soon after mr potok’s death petitioners became aware that not only had mr potok used portions of the payments they had made to him for purposes unrelated to their home construction_project but that onyks construction had damaged some of petitioners’ property during construction such as their heating system furniture flooring shrubbery and patio some of the damage occurred because onyks construction failed to correctly protect the interior of petitioners’ house from outdoor elements during construction before beginning_construction in mr potok had informed petitioners that onyks construction was insured through essex insurance co essex 3many of mr potok’s employees attended the wake 4mr potok’s death certificate states that the cause of death is pending toxicologic studies 5a large portion of petitioners’ walls was improperly covered and removed during demolition insurance and had shown them proof of insurance on date petitioners made a claim on onyks construction’s insurance_policy for negligent construction property damage and failure to perform petitioners were unaware at that time what acts the insurance_policy covered they attempted to get a copy of the insurance_policy from either essex insurance or mr potok’s wife anita szyszlak but were not immediately supplied with a copy of the policy in date petitioners filed a lawsuit against onyks construction in the circuit_court of cook county illinois alleging they had incurred damages as the result of actions by onyks construction on date the judge in the case ordered essex insurance to supply petitioners with a copy of the insurance_policy however essex insurance filed a motion to vacate the court’s order for lack of jurisdiction in early november petitioners filed another motion seeking a court order commanding ms szyszlak to provide them with a copy of the insurance_policy the court issued the requested order shortly after the motion was filed petitioners’ attempts to procure the insurance_policy became bogged down in litigation for several months but petitioners finally procured a copy of the policy in date petitioners received an apology from the insurance supplier for the misunderstanding the insurance_policy states that it does not apply to knowing violations of rights of another which are caused by or at the direction of the insured with the knowledge that the act would violate the rights of another upon review of the policy petitioners determined that they could not recover under the policy for mr potok’s improper use of the funds they paid to him their lawsuit proceeded on grounds that onyks construction negligently damaged their property during construction during this litigation it was revealed that the insurance_policy had lapsed because onyks construction at the direction of mr potok ceased paying insurance premiums shortly after entering into the contract with petitioners petitioners eventually settled their case in early and received dollar_figure from essex insurance in date as previously stated petitioners became aware after his death that mr potok and onyks construction were in financial trouble however petitioners 6it is not clear why the policy was supplied to petitioners by the james j levine insurance agency inc instead of essex insurance the parties did not acknowledge or provide information regarding this fact but agree that the insurance_policy petitioners received in date is the relevant policy as stated infra essex insurance eventually paid petitioners dollar_figure in settlement of the litigation initially had hoped that they might be able to recover some of their funds either from mr potok’s estate or from onyks construction however onyks construction was involuntarily dissolved on date by the state of illinois and petitioners were not able to recover funds from that entity petitioners checked several times to determine whether an estate had been established for mr potok but none had nor had a will been probated as of date petitioners did not otherwise recover funds from mr potok or his family over the course of and petitioners made payments to mr potok onyks construction and related_persons entities totaling approximately dollar_figure after mr potok’s death petitioners also made significant payments to other companies to repair the damage to and complete construction on their house petitioners claimed a dollar_figure theft_loss deduction on their income_tax return as a result of the funds paid to mr potok which petitioners determined he had improperly used for purposes other than their construction_project the claimed deduction amount does not include damages to their property resulting from the alleged negligence of onyks construction during construction 7a related company also owned by mr potok onyks construction builders was also involuntarily dissolved on date respondent disallowed the theft_loss deduction on date and issued a notice_of_deficiency to petitioners for petitioners timely filed a petition contesting the deficiency a trial was held in date in chicago illinois i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they have met all requirements necessary to be entitled to the claimed deductions rule a 503_us_79 however under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability and meets other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue because we decide this issue on the basis of the preponderance_of_the_evidence we need not decide upon which party the burden_of_proof rests see 131_tc_185 ii sec_165 theft_loss deduction a arguments of the parties respondent has not disputed the fact that petitioners incurred a loss due to the improper actions of mr potok nor has respondent disputed the amount of the claimed loss dollar_figure rather respondent argues that petitioners are not entitled to the claimed theft_loss deduction because mr potok did not engage in a theft as defined under illinois state law and the deduction should have been claimed for rather than petitioners argue that they are entitled to the deduction because mr potok committed a crime under illinois state law and that they properly claimed the deduction for we agree with petitioners b whether petitioners suffered a loss by theft under sec_165 sec_165 allows an individual taxpayer to deduct certain losses arising from theft as we have previously stated as used in the statute theft is intended to incorporate any criminal taking of another’s property including the crime of false pretenses the factual existence of the theft must be established by reference to the law of the jurisdiction where the loss occurred although a criminal conviction in a state court may conclusively establish the existence of a theft the deduction does not depend upon whether the thief is convicted prosecuted or even whether the taxpayer chooses to move against him moreover the taxpayer must prove a theft occurred under the relevant state statute only by a preponderance_of_the_evidence hartley v commissioner tcmemo_1977_317 tax ct memo lexi sec_125 at citations omitted we have also stated that the term ‘theft’ as used in the code is ‘a word of general and broad connotation intended to cover and covering any criminal appropriation of another’s property to the use of the taker particularly including theft by swindling false pretenses and any other form of guile ’ 46_tc_161 quoting 232_f2d_107 5th cir see also huey v commissioner tcmemo_1985_348 tax ct memo lexis at in hartley we held that the taxpayers were entitled to a theft_loss deduction where they showed that a homebuilder had committed the crime of false pretenses under nebraska law when the homebuilder induced the taxpayers to advance the homebuilder cash which was then wrongfully used by the homebuilder for purposes other than construction of their home while the facts were similar to those of the present case in many respects the homebuilder in hartley absconded with the taxpayers’ money in the present case mr potok died shortly after taking petitioners’ money and using the dollar_figure for purposes other than construction on their home in addition hartley arose in the state of nebraska in this case we must determine whether a crime has been committed under illinois state law under ill comp stat a west a person commits the offense of home repair fraud when he knowingly enters into an agreement or contract written or oral with a person for home repair and he knowingly misrepresents a material fact relating to the terms of the contract or agreement or uses or employs any deception false pretense or false promises in order to induce encourage or solicit such person to enter into any contract or agreement home repair is defined in ill comp stat a west as including construction installation replacement or improvement of driveways swimming pools porches kitchens chimneys chimney liners garages fences fallout shelters central air conditioning central heating boilers furnaces hot water heaters electrical wiring sewers plumbing fixtures storm doors storm windows awnings and other improvements to structures within the residence or upon the land adjacent thereto we find that the contract at issue was a contract for home repair as that term is defined in ill comp stat a not only did the contract encompass several of the items expressly listed in that statute such as improvements to construction of wiring air-conditioning heating and plumbing fixtures the construction of a home addition is similar as a whole to other items 8this statute has remained unchanged during all relevant years listed such as construction of a kitchen or porch see people v hofer n e 2d ill app ct defendant guilty of home repair fraud when he failed to perform his obligations under a contract for construction of a pole barn structure similar to a garage considering the facts we also find that mr potok knowingly induced petitioners to enter into the contract by using deception and misrepresentations the contract provides that onyks construction was required to give petitioners copies of its current insurance certificates evidencing the insurance required under this agreement and that onyks construction was required to notify petitioners of any changes with regard to its insurance however shortly after entering into the contract with petitioners and showing them proof of insurance onyks construction at the direction of mr potok ceased paying the premiums on its insurance_policy causing the policy to lapse petitioners were not notified that the policy had lapsed several months later mr potok began making other false statements and representations to petitioners regarding work which had allegedly been completed on their home and his need for funds to be paid in a manner other than that specified in the contract so that construction could proceed the preponderance_of_the_evidence favors the proposition that mr potok’s actions satisfied each necessary element of ill comp stat a we thus conclude that mr potok committed the crime of home repair fraud under illinois state law respondent did not addre sec_815 ill comp stat a or mr potok’s misrepresentations regarding the insurance_policy at the time the contract was signed rather respondent argued only that no theft occurred under ill comp stat at the time the funds were taken respondent argues that petitioners failed to prove that mr potok’s improper taking of their money was anything more than a failure to comply with the terms of the construction agreement we disagree it is clear that by virtue of his criminal_fraud mr potok induced petitioners to enter into a contract which allowed him to obtain significant funds from them nearly half of those funds dollar_figure were then improperly used for purposes other than construction on petitioners’ home we will not attempt to distinguish mr potok’s criminal intent in causing petitioners to enter the contract from his intent in taking the improperly used dollar_figure from them we believe these intertwined actions were part of a scheme by mr potok to wrongfully obtain funds belonging to petitioners we therefore find that petitioners were the victims of a theft as that term is defined for purposes of sec_165 and may claim a theft_loss deduction under that section c whether the deduction was properly claimed for a theft_loss is sustained during the taxable_year in which the taxpayer discovers the loss sec_165 sec_1_165-1 sec_1_165-8 income_tax regs generally the appropriate year for a loss deduction is the year in which the loss is sustained sec_165 sec_1_165-1 income_tax regs however if in the year of discovery there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no deduction shall be claimed until the taxable_year in which it can be ascertained with reasonable certainty whether such reimbursement will be received sec_1_165-1 income_tax regs a reasonable_prospect_of_recovery exists when the taxpayer has a bona_fide claim for recoupment from third parties or otherwise and when there is a substantial possibility that such claims will be decided in the taxpayer’s favor premji v commissioner tcmemo_1996_304 tax ct memo lexis at citing 61_tc_795 aff’d without published opinion 139_f3d_912 10th cir however claims with only remote or nebulous potential for success will not postpone thededuction 274_us_398 ramsay scarlett co v commissioner t c pincite whether a reasonable_prospect_of_recovery exists is a question of fact determined by examining all facts and circumstances sec_1_165-1 income_tax regs the standard to be applied is primarily objective but the taxpayer’s subjective attitude and beliefs are not to be ignored premji v commissioner tax ct memo lexis at citing 326_us_287 and ramsay scarlett co v commissioner t c pincite one of the relevant factors in considering whether a reasonable_prospect_of_recovery exists is whether the taxpayer has filed a lawsuit to recoup the loss 675_f2d_1077 9th cir aff’g tcmemo_1979_479 premji v commissioner tax ct memo lexis at unless litigation is speculative or without merit where the taxpayer deems the chance of recovery sufficiently probable to warrant bringing a lawsuit and pursuing it with reasonable diligence to a conclusion the taxpayer should postpone the loss deduction until the litigation is terminated premji v commissioner tax ct memo lexis at citing 266_f2d_154 6th cir aff’g in part rev’g in part 25_tc_774 and 41_tc_269 petitioners argue that they had a reasonable_prospect_of_recovery during which expired in respondent claims that petitioners had no reasonable_prospect_of_recovery in and are therefore not entitled to claim a theft_loss deduction for we agree with petitioners mr urtis testified that petitioners believed during that they could possibly recover from mr potok’s estate from onyks construction or from essex insurance petitioners sought to obtain the onyks construction insurance_policy from both essex insurance and ms szyszlak in date but were not immediately supplied with a copy of the policy petitioners then filed a lawsuit in date and obtained court orders to get the policy however because of litigation regarding the orders petitioners did not obtain a copy of the insurance_policy until date at which time they realized they had no chance of recovery under the policy for their theft_loss mr urtis testified that petitioners also realized during that they would not be able to recover from mr potok’s estate or from onyks construction petitioners point out that onyks construction was involuntarily dissolved by the state of illinois in date and no estate was established or will probated for mr potok during 9another entity owned by mr potok was also involuntarily dissolved during we find mr urtis’ testimony to be credible and supported by the evidence at the time of mr potok’s death there were approximately five months remaining in although petitioners moved quickly in an attempt to recover their theft_loss many things were beyond their control including their inability to obtain a copy of the insurance_policy during the timeframe in which it became apparent that no will would be probated or estate established for mr potok and the date on which the state of illinois dissolved mr potok’s businesses two of these items were conclusively resolved during receipt of the insurance_policy and dissolution of mr potok’s businesses we also believe petitioners’ claim that they came to realize during that they could not recover from mr potok’s estate this claim is supported not just by the fact that no will was probated or estate established during but also by the fact that the state of illinois began dissolving mr potok’s businesses which would confirm petitioners’ beliefs that mr potok was in financial difficulty in support of his argument that petitioners had no reasonable_prospect_of_recovery in respondent points to a letter mr urtis wrote to respondent in date before trial the letter responds to correspondence petitioners had 10given the date of mr potok’s death we believe represents a reasonable timeframe in which one would expect a will to be filed in probate_court or an estate to be established received from respondent in the correspondence respondent states that the evidence does not show reasonable efforts made to recover the money and that the lack of such efforts would likely seriously diminish petitioners’ case in the eyes of the court in his response letter mr urtis states that following mr potok’s death mr urtis met with ms szyszlak and determined that mr potok’s liabilities far exceeded his assets on the basis of the information he was provided however the letter also states that mr urtis attempted to verify this information by checking to see whether an estate had been opened for mr potok mr urtis’ letter further states that he performed an asset search for onyks construction which revealed that the corporation was without any assets whatsoever and that onyks construction ceased to exist upon mr potok’s death regarding the insurance_policy and lawsuit the letter states that the only policy of insurance that i had to work with was one which was questionably in effect and which if in effect did not provide coverage for the theft_loss the letter goes on to state that with that knowledge i made a claim on the insurance_policy for the property damage but not the theft_loss we do not assign a great deal of weight to mr urtis’ letter the letter was written to explain the ways in which petitioners sought to recover from mr potok onyks construction and essex insurance in doing so the letter focuses on the ways in which recovery was attempted and is vague or simply incorrect about the dates involved and the order of events first the letter states that mr urtis was told that mr potok’s personal liabilities were greater than his assets after interviewing ms szyszlak however the letter goes on to state that mr urtis sought to verify this information by checking to see if there was any estate opened in relation to mr potokdollar_figure as discussed supra no estate was opened in and we believe it was reasonable for petitioners to conclude in that recovery from mr potok’s potential estate was unlikely second the letter is vague when referring to the time at which mr urtis determined that onyks construction had no assets only stating that mr urtis performed an asset search the letter also states that onyks construction ceased to exist upon mr potok’s death but goes on to state that onyks construction was dissolved involuntarily in upon mr potok’s death emphasis supplied these statements show the apparent lack of regard which 11we believe verifying the information mr urtis received from ms szyszlak was a reasonable action given mr potok’s prior deceit was paid to the dates in the letter as the facts that mr potok died in date and that onyks construction was dissolved in date are uncontroverted finally although respondent interprets the letter to suggest that petitioners were aware that the insurance_policy did not cover their theft_loss before they filed the lawsuit such a belief runs counter to mr urtis’ testimony that he was unaware of the contract terms until he received a copy of the policy in march dollar_figure this testimony is strongly supported by the evidence petitioners sought to obtain a copy of the policy in date then had to go through several months of litigation before they received the policy in date considering the facts as a whole we find that petitioners had a reasonable_prospect_of_recovery in and that petitioners’ prospect of recovery became remote in as a result we find that was the correct year for which to claim the theft_loss deduction 12the fact that petitioners did not receive a copy of the insurance_policy until appears to be uncontroverted one of the findings_of_fact in respondent’s brief states that petitioners received an actual copy of the contractor’s insurance_policy in date d conclusion regarding the theft_loss deduction as discussed supra petitioners lost funds as a result of the theft and was the correct year for which to claim a deduction for that loss respondent has not disputed the amount of the claimed loss dollar_figure accordingly we hold that petitioners are entitled to a dollar_figure theft_loss deduction for iii conclusion we hold that petitioners are entitled to a dollar_figure theft_loss deduction for because we have decided this issue in petitioners’ favor there is no underpayment upon which an accuracy-related_penalty may be imposed and we need not address that issue in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioners
